Name: Council Implementing Decision (CFSP) 2018/1946 of 10 December 2018 implementing Decision (CFSP) 2015/740 concerning restrictive measures in view of the situation in South Sudan
 Type: Decision_IMPL
 Subject Matter: civil law;  European construction;  international affairs;  Africa
 Date Published: 2018-12-11

 11.12.2018 EN Official Journal of the European Union L 314/62 COUNCIL IMPLEMENTING DECISION (CFSP) 2018/1946 of 10 December 2018 implementing Decision (CFSP) 2015/740 concerning restrictive measures in view of the situation in South Sudan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2015/740 of 7 May 2015 concerning restrictive measures in view of the situation in South Sudan and repealing Decision 2014/449/CFSP (1), and in particular Article 9 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 7 May 2015, the Council adopted Decision (CFSP) 2015/740. (2) On 21 November 2018, the United Nations Security Council Committee established pursuant to United Nations Security Council Resolution 2206 (2015) updated the information relating to one person subject to restrictive measures. (3) Annex I to Decision (CFSP) 2015/740 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision (CFSP) 2015/740 is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 10 December 2018. For the Council The President F. MOGHERINI (1) OJ L 117, 8.5.2015, p. 52. ANNEX The entry concerning the person listed below is replaced by the following entry: 1. Gabriel JOK RIAK MAKOL (alias: a) Gabriel Jok b) Jok Riak c) Jock Riak) Title: Lieutenant General Designation: a) Former Sudan People's Liberation Army's (SPLA) Sector One Commander; b) Chief of Defence Forces Date of Birth: 1 Jan. 1966 Place of Birth: Bor, Sudan/South Sudan Nationality: South Sudan Passport no: South Sudan number D00008623 National identification no: M6600000258472 Address: a) Unity State, South Sudan b) Wau, Western Bahr El Ghazal, South Sudan Date of UN designation: 1 Jul. 2015 Other information: Appointed as Chief of Defence Forces on 2 May 2018. Commanded SPLA Sector One, which operates primarily within Unity State, since January 2013. In his position as the SPLA Sector One commander, he has expanded or extended the conflict in South Sudan through breaches of the Cessation of Hostilities Agreement. The SPLA is a South Sudanese military entity that has engaged in actions that have extended the conflict in South Sudan, including breaches of the January 2014 Cessation of Hostilities Agreement and the May 9, 2014 Agreement to Resolve the Crisis in South Sudan, which was a re-commitment to the CoHA and has obstructed the activities of IGAD's Monitoring and Verification Mechanism. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5879060 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Gabriel Jok Riak was listed on 1 July 2015 pursuant to paragraphs 7(a), 7(f) and 8 of resolution 2206 (2015) for, actions or policies that have the purpose or effect of expanding or extending the conflict in South Sudan or obstructing reconciliation or peace talks or processes, including breaches of the Cessation of Hostilities Agreement ; the obstruction of the activities of international peacekeeping, diplomatic, or humanitarian missions in South Sudan, including IGAD's Monitoring and Verification Mechanism or of the delivery or distribution of, or access to, humanitarian assistance ; and as a leader of any entity, including any South Sudanese government, opposition, militia, or other group, that has, or whose members have, engaged in any of the activities described in paragraphs 6 and 7 . Gabriel Jok Riak is the commander of the Sudan People's Liberation Army's (SPLA) Sector One, a South Sudanese military entity that has engaged in actions that have extended the conflict in South Sudan, including breaches of the January 2014 Cessation of Hostilities Agreement (CoHA) and the May 9, 2014 Agreement to Resolve the Crisis in South Sudan (May Agreement), which was a re-commitment to the CoHA. Jok Riak has commanded SPLA Sector One, which operates primarily within Unity State, since January 2013. SPLA Divisions Three, Four, and Five are subordinate to Sector One and its commander, Jok Riak. Jok Riak and SPLA Sector One and Three forces under his overall command engaged in several actions, as detailed below, that violated the January 2014 CoHA's commitments to cease all military actions aimed at opposing forces, as well as other provocative actions, freeze forces in their current locations, and refrain from activities such as movement of forces or ammunition resupply that could lead to military confrontation. SPLA forces under Jok Riak's overall command breached the CoHA agreement several times through outright hostilities. On January 10, 2014, an SPLA force under the overall command of Sector One commander Jok Riak captured Bentiu, which had previously been under Sudan People's Liberation Army in Opposition (SPLM-IO) control since December 20, 2013. SPLA Division Three ambushed and shelled SPLM-IO fighters near Leer soon after the signing of the January 2014 CoHA and in mid-April 2014 captured Mayom and killed more than 300 SPLM-IO troops. On May 4, 2014, an SPLA force led by Jok Riak again recaptured Bentiu. On state television in Juba, an SPLA spokesman said that the government army commanded by Jok Riak had captured Bentiu at four in the afternoon, adding that Division Three and a special SPLA taskforce were involved. Hours after the May Agreement was announced, SPLA Third and Fourth Division forces engaged and repelled opposition fighters who had earlier attacked SPLA positions near Bentiu and in the northern oil regions of South Sudan. Also after the signing of the May Agreement, SPLA Division Three troops recaptured Wang Kai, and the division commander, Santino Deng Wol, authorized his forces to kill anyone carrying weapons or hiding in homes, and ordered them to burn any homes containing opposition forces. In late April and May 2015, SPLA Sector One forces led by Jok Riak conducted a full-scale military offensive against opposition forces in Unity State from Lakes State. In violation of the terms of the CoHA as detailed above, Jok Riak reportedly sought to have tanks repaired and modified for use against opposition forces in early September 2014. In late October 2014, at least 7 000 SPLA troops and heavy weapons from the Third and Fifth Divisions were redeployed to reinforce Fourth Division troops bearing the brunt of an opposition attack near Bentiu. In November 2014, the SPLA brought new military equipment and weaponry, including armored personnel carriers, helicopters, artillery guns, and ammunition into Sector One's area of responsibility, likely in preparation for fighting against the opposition. In early February 2015, Jok Riak reportedly ordered armored personnel carriers to be sent to Bentiu, possibly to respond to recent ambushes by the opposition. Subsequent to the April and May 2015 offensive in Unity State, SPLA Sector One denied requests by the Intergovernmental Authority on Development Monitoring and Verification Team (IGAD-MVM) in Bentiu to investigate this violation of the CoHA; thereby denying the IGAD-MVM freedom of movement to carry out its mandate. Additionally, in April 2014, Jok Riak expanded the conflict in South Sudan by reportedly assisting in arming and mobilizing as many as 1 000 Dinka youths to supplement traditional SPLA forces.